FILED
                            NOT FOR PUBLICATION                              OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10154

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00084-APG

 v.
                                                 MEMORANDUM*
JONATHAN VERGNETTI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Jonathan Vergnetti appeals from the district court’s judgment and challenges

his guilty-plea conviction and 24-month sentence for aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1) and (c)(4). Pursuant to Anders v. California,

386 U.S. 738 (1967), Vergnetti’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Vergnetti the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Vergnetti waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   14-10154